DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
[0101] and [0102] as filed: “130-2” does not correspond to any elements illustrated in Figs. 6A-6C;
[0102] as filed: “color filter 133-3” should be changed to “color filter 132-3” in view of Fig. 6A.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the claim limitation “wherein each of the plurality of display panels is configured to include a liquid crystal panel and a color filter disposed in front of the liquid crystal panel”(emphasis added), which indicates each display panel of the plurality of display panels include a color filter. However, the entire specification clearly stresses that it is advantageous for at least one display panel not including any color filter and all examples given in the original disclosure reflects the effort for not having each display panel include a color filter. Obviously, the specification is in contradiction with the claimed limitation above.
Claims 2-9 are rejected because they depend on claim 1.
Claim 3 recites the features “wherein a first light collected between the second display panel and the first display panel, and a second light collected between the third display panel and the second display panel correspond to different depths of an image signal, respectively” (emphasis added), which are, however, merely intended result to achieve rather than meaningful limitations. Specifically, essential elements and their structural cooperative relationships with other element that are responsible for achieving the intended result are omitted, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Claims 4-6 are further rejected because they depend on claim 3.
Claim 9 further recites the claim limitation “wherein the third display panel does not comprise a color filer”, which is in contradiction with its parent claim presenting a color filter disposed in each display panel.
Claim 10 recites limitations “collecting light emitted from the first display panel between the second display panel disposed in front of the first display panel and the first display panel; and collecting light emitted from the second display panel between the third display panel disposed in front of the second display panel and the second display panel”, which are, however, merely intended results to achieve rather than meaningful limitations. Specifically, essential elements and their structural cooperative relationships with other element that are responsible for achieving the intended result are omitted, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
Claims 11-17 are rejected because they depend on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (KR20140064188).
Regarding claim 1, Choi teaches a display apparatus (Figs. 4-5: 3D display device 200) comprising: 

a first polarizing plate (Figs. 4-5: first polarizing plate 290), disposed in front of the backlight, configured to polarize light emitted from the backlight in a first direction; and 
a plurality of display panels (Figs. 4-5: first display device PN1, third display device PN3 and second display device PN2) sequentially disposed in front of the first polarizing plate, 
wherein each of the plurality of display panels is configured to include a liquid crystal panel (Figs. 4-5: PN1-PN3 each being a LCD) and a color filter (Fig. 4: color filter layers 260, 262, 264; Fig. 5: color filter layer 264) disposed in front of the liquid crystal panel, and 
wherein a display panel (Figs. 4-5: display device PN2) disposed at a farthest distance from the first polarizing plate from among the plurality of display panels is configured to include a second polarizing plate (Figs. 4-5: second polarizing plate 295 having an axis perpendicular to axis of first polarizing plate 290) that polarizes the light of the first direction in a second direction.

Regarding claim 2, Choi further teaches the display apparatus of claim 1, wherein the plurality of display panels include first to third display panels (first display device PN1, third display device PN3 and second display device PN2) sequentially disposed, 
wherein the light emitted from the first display panel is incident on the second display panel (Figs. 4-5: light from display device PN1 incident on display device PN3), and 
wherein the light emitted from the second display panel is incident on the third display panel (Figs. 4-5: light from display device PN3 incident on display device PN2).

claim 7, Choi further teaches the display apparatus of claim 1, wherein the backlight comprises a self-luminous white element ([0061]-[0062]; Examiner’s Note: according to the prior art of record, a LED backlight is an alternate to a white CCFL backlight, which implies that the LED backlight is  white backlight).

Regarding claim 9, Choi further teaches the display apparatus of claim 1, wherein the plurality of display panels include the first to third display panels sequentially disposed (Fig. 5), wherein any one or any combination of the first display panel and the second display panel include a color filter (Fig. 5: with PN1 reading on first display panel, PN3 reading on second display panel and PN2 reading on a third display panel), and 
wherein the third display panel does not comprise a color filter (Fig. 5: with PN1 reading on first display panel, PN3 reading on second display panel and PN2 reading on a third display panel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR20140064188, machine English translation of which being used in this examination) in view of Han et al. (US 2010/0128034).
Regarding claim 3, Choi further teaches the display apparatus of claim 2 comprising a processor ([0031]: “control unit”, “timing control unit”) configured to display an image (Figs. 4-5: composite, 3D depth image resulting from display devices PN1, PN3 and PN2) using the first display panel, the second display panel and the third display panel. Choi does not further teach the display apparatus of claim 2,  
wherein a first light collected between the second display panel and the first display panel, and a second light collected between the third display panel and the second display panel correspond to different depths of an image signal, respectively.
In the same field of endeavor, Han teaches in Figs. 7-8 and para. [0074] wherein a first light collected between the second display panel and the first display panel, and a second light collected between the third display panel and the second display panel correspond to different depths of an image signal, respectively.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify Choi’s technique with Han’s technique to enrich a user’s experience viewing a 3D image.

Regarding claim 4, Choi/Han teach the display apparatus of claim 3. Han further teaches the display apparatus of claim 3, wherein the image comprises a first image, a second image 
wherein the processor is configured to control the first display panel to display the first image, the second display panel to display the second image and the third display panel to display the third image, respectively (Fig. 3), and 
wherein corresponding pixels of the first image, the second image and the third image have different grayscale values (Figs. 3, 9).

Regarding claim 10, Choi teaches a method of controlling a display apparatus (Figs. 4-5: 3D display device 200) including a backlight (Figs. 4-5: backlight 298), a first polarizing plate (Figs. 4-5: first polarizing plate 290) disposed in front of the backlight and first to third display panels (Figs. 4-5: display device PN1 reading on first display panel, PN3 reading on second display panel, PN2 reading on third display panel) disposed sequentially in front of the first polarizing plate, the method comprising: 
emitting light by the backlight (Figs. 4-5: backlight 298 emitting light); 
polarizing light emitted from the backlight in a first direction (Figs. 4-5: polarization direction of light after passing first polarizing plate 290) by the first polarizing plate; 
wherein one of the first to third display panels is configured to include a color filter (Fig. 4: color filter layers 260, 262, 264; Fig. 5: color filter layer 264) disposed in front of the liquid crystal panel, 
wherein a display panel (Figs. 4-5: PN2) disposed at a farthest distance from the first polarizing plate from among the first to third display panels is configured to include a second 
Choi does not further the method including:
collecting light emitted from the first display panel between the second display panel disposed in front of the first display panel and the first display panel; and 
collecting light emitted from the second display panel between the third display panel disposed in front of the second display panel and the second display panel.
In the same field of endeavor, Han teaches in Figs. 7-8 and para. [0074] a method including:
collecting light emitted from the first display panel between the second display panel disposed in front of the first display panel and the first display panel; and 
collecting light emitted from the second display panel between the third display panel disposed in front of the second display panel and the second display panel..
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify Choi’s technique with Han’s technique to enrich a user’s experience viewing a 3D image.

Regarding claim 11, Choi/Han teach the method of claim 10.  Choi/Han further teaches the method of claim 10, further comprising displaying an image using the first display panel, the second display panel and the third display panel (Figs. 4-5), 


Claim 12 is rejected for substantially the same rationale as applied to claim 4.

Regarding claim 15, Choi/Han teach the method of claim 10. Choi further teaches the method of claim 10, wherein the emitting the light comprises controlling a self-luminous white element to emit the light ([0061]-[0062]; Examiner’s Note: according to the prior art of record, a LED backlight is an alternate to a white CCFL backlight, which implies that the LED backlight is of white backlight).

Regarding claim 17, Choi/Han teach the method of claim 10. Choi further teaches the method of claim 10, wherein any one or any combination of the first display panel and the second display panel include a color filter (Fig. 5: with PN1 reading on first display panel, PN3 reading on second display panel and PN2 reading on a third display panel), and 
wherein a third display panel of the display apparatus does not include a color filter (Fig. 5: with PN1 reading on first display panel, PN3 reading on second display panel and PN2 reading on a third display panel).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR20140064188, machine English translation of which being used in this examination) in view of Wasinger et al. (US Patent No. 10,431,166).
Regarding claim 8, Choi teaches the display apparatus of claim 1. Choi does not further expressly teach the display apparatus of claim 1, wherein the backlight comprises a self- luminous red element, a self-luminous green element and a self-luminous blue element, and 
wherein the backlight is configured to generate the light by simultaneously driving the self-luminous red element, the self-luminous green element and the self-luminous blue element.
Wasinger, however teaches a backlight comprises a self- luminous red element, a self-luminous green element and a self-luminous blue element (Claim 1), and 
wherein the backlight is configured to generate the light by simultaneously driving the self-luminous red element, the self-luminous green element and the self-luminous blue element (Claim 1).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Wasinger’s technique to Choi’s technique for providing white  backlight. 
Choi teaches an option of using a LED backlight as an alternate to a CCFL white backlight, which implies that the LED backlight is a white backlight. Wasinger provides the straightforward approach to providing a white LED backlight. Therefore, one ordinary skill in the art would be motivated to apply Wasinger’s technique for achieving the same purpose.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR20140064188, machine English translation of which being used in this examination) in view of Han et al. (US 2010/0128034), and further in view of K-O. Choi et al. (US 2009/0027323).
Regarding claim 5, Choi/Han teach the display apparatus of claim 4. Choi further teaches the display apparatus of claim 4, further comprising a memory ([0085]), 
wherein the processor is configured to determine a grayscale value by pixel for each of the first image, the second image and the third image corresponding to the grayscale indicated by the image signal (Fig. 9).
Choi/Han do not further teach the memory configured to store attenuation information by grayscale for each of the first display panel, the second display panel and the third display panel.
The instant invention is different from the technique of Choi in view of Han in that the instant invention relies on stored grayscale values for respective images to display the first to third images while Han’s technique appears to rely on real-time calculation for determining grayscale values for respective images. However, it is not new in the related art displaying images based on stored grayscale values.
K-O. Choi, for instance, teaches in Fig. 1 and para. [0070] relying on stored grayscale values for respective images to be displayed in different display panels.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to further modify the technique of Choi in view of Han with K-O. Choi’s technique.


Claim 13 is rejected for substantially the same rationale as applied to claim 5.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR20140064188, machine English translation of which being used in this examination) in view of Han et al. (US 2010/0128034), and further in view of Wasinger et al. (US Patent No. 10,431,166).
Regarding claim 16, Choi/Han teach the method of claim 10.  Choi/Han do not further expressly teach the method of claim 10, wherein the emitting the light comprises controlling a self-luminous red element, a self-luminous green element and a self-luminous blue element to emit light simultaneously.
Wasinger, however teaches emitting the light comprises controlling a self-luminous red element, a self-luminous green element and a self-luminous blue element to emit light simultaneously (Claim 1).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Wasinger’s technique to Choi’s technique for providing white  backlight. 
.

Allowable Subject Matter
Claims 6 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693